Case 1:19-mj-03313-LFL Document 1 Entered on FLSD Docket 08/16/2019 Page 1 of 1

                            19-3313-MJ-LOUIS
                                                          U.S. Department of Justice

                                                          Criminal Division

                                                          Fraud Section
                                                          1400 New York Avenue, N.W.
                                                          Washington, D.C. 20005


                                                          August 14, 2019
 VIA HAND DELIVERY
                                                                                       YR
 Ms. Celeste Berns

                                                                          Aug 16, 2019
 Re:    Grand Jury Investigation
                                                                                        Miami
 Dear Ms. Berns:

         This letter is to notify you that you are a target of a grand jury investigation in the Southern
 District of Florida involving possible violations of federal criminal law. This investigation
 involves, but is not limited to, violations of Title 18, United States Code, Section 1347 (Health
 Care Fraud), Title 18, United States Code, Section 1343 (Wire Fraud), Title 18, United States
 Code, Section 1349 (Conspiracy to Commit Health Care Fraud and Wire Fraud), Title 18, United
 States Code, Section 371 (Conspiracy to Defraud the United States and Receive and Pay Health
 Care Kickbacks), Title 42, United States Code, Section 1320a-7b(b)(1)(A) (Receipt of Health Care
 Kickbacks), and Title 42, United States Code, Section 1320a-7b(b)(2)(A) (Payment of Health Care
 Kickbacks).

          If you elect to retain counsel in this matter, please have your attorney contact me. If you
 believe you are financially unable to hire an attorney, the Court may appoint counsel for you. If
 this is the case, I encourage you to contact Special Agent Ricardo Carcas of the U.S. Department
 of Health and Human Services, Office of Inspector General, for the limited purpose of arranging
 a hearing before a judicial officer to inquire into your eligibility to have counsel appointed at no
 cost to you. Special Agent Carcas can be reached at (305) 710-3752.

         If your counsel does not contact me, or you do not contact Special Agent Carcas regarding
 appointment of counsel, within 14 days of receipt of this letter, I will assume that you have elected
 not to resolve this matter at this time. In that event, the grand jury will consider the facts obtained
 during the course of this investigation.

                                                        Sincerely,

                                                        /s/ David A. Snider
                                                        David A. Snider
                                                        U.S. Department of Justice
                                                        Criminal Division, Fraud Section
                                                        (202) 794-4976
